 1   JOHN L. BURRIS, Esq., SBN 69888
     BENJAMIN NISENBAUM, Esq., SBN 222173
 2   MELISSA K. NOLD, Esq., SBN 301378
     PATRICK M. BUELNA, Esq., SBN 317043
 3
     LAW OFFICES OF JOHN L. BURRIS
 4   Airport Corporate Center
     7677 Oakport St., Suite 1120
 5   Oakland, CA 94621
     Telephone:     (510) 839-5200
 6   Facsimile:     (510) 839-3882
     Email: John.Burris@johnburrislaw.com
 7   Email: BNisenbaum@gmail.com
     Email: Melissa.Nold@johnburrislaw.com
 8   Email: Patrick.Buelna@johnburrislaw.com
 9
     Attorneys for Plaintiffs
10                                UNITED STATES DISTRICT COURT
11                                EASTERN DISTRICT OF CALIFORNIA
12
                                                      CASE NO.: 2:17-CV-02311-JAM-DB
13   JOHN HERNANDEZ, et al,

                    Plaintiffs,                       STIPULATION AND ORDER
14
     v.                                               DISMISSING DEFENDANT THOMAS
                                                      PANGELINIAN WITH PREJUDICE
15
                                                      (FRCP 41(a))
     CITY OF SACRAMENTO, et al,
16
                    Defendants.
17

18

19

20

21

22

23

24

25



                                                  1
                STIPULATION AND ORDER DISMISSING DEFENDANT PANGELINIAN WITH PREJUDICE
                                      Case No.: 2:17-CV-02311-JAM-DB
 1
                STIPULATION DISMISSING DEFENDANT PANGELINIAN
 2
           Pursuant to FRCP 41(a) the parties to the above-entitled action hereby stipulate
 3
     to the dismissal of Defendant THOMAS PANGELINIAN with prejudice, each side to
 4
     bear its own fees and costs.
 5
                                                        Respectfully submitted,
 6                                              LAW OFFICES OF JOHN L. BURRIS
 7   DATED: March 18, 2019                      By: /s/Ben Nisenbaum
                                                Benjamin Nisenbaum
 8
                                                Attorney for Plaintiffs
 9

10
                                                SUSAN ALCALA WOOD, CITY ATTORNEY
11
     DATED: March 18, 2019                     By: /s/Chance L. Trimm
12
                                                Chance L. Trimm
13                                              Sr. Deputy City Attorney
                                                Attorney for Defendants
14

15

16
                                                ORDER
17

18          PURSUANT TO STIPULATION, Defendant THOMAS PANGELINIAN is hereby

19   dismissed from the above-entitled action with prejudice, pursuant to FRCP 41(a). Each side
     shall bear its own fees and costs.
20
                    IT IS SO ORDERED.
21

22   DATED: 3/18/2019                                   /s/ John A. Mendez__________________
                                                        JOHN A. MENDEZ
23                                                      UNITED STATES DISTRICT JUDGE
24

25



                                                    2
                STIPULATION AND ORDER DISMISSING DEFENDANT PANGELINIAN WITH PREJUDICE
                                      Case No.: 2:17-CV-02311-JAM-DB
